Citation Nr: 0947523	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  05-35 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a 60 percent disability rating for prostate 
cancer residuals prior to June 10, 2008.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran presented testimony at a Board hearing in October 
2009.  A transcript of the hearing is associated with the 
Veteran's claims folder. 

The Board notes that there are two other peripheral issues 
(increased rating for prostate cancer residuals, and 
increased rating for erectile dysfunction) that are not on 
appeal.  The December 2004 rating decision granted service 
connection for post operative retropubic prostatectomy for 
prostate cancer and assigned a rating of 40 percent effective 
July 30, 2004 (the date of receipt of the claim).  The rating 
decision also denied a service connection claim for erectile 
dysfunction.  The Veteran filed a January 2005 notice of 
disagreement.  The RO issued a September 2005 rating decision 
in which it granted service connection for prostate cancer 
postoperative, erectile dysfunction and assigned a 
noncompensable rating.  The Veteran submitted an October 2005 
VA Form 9 in which he disagreed with the noncompensable 
rating assigned for erectile dysfunction.  The RO construed 
the VA Form 9 as a notice of disagreement for a higher 
erectile dysfunction rating.  The RO issued an August 2008 
statement of the case in regards to the issue; but the 
Veteran did not submit a substantive appeal in regards to the 
issue.  Consequently entitlement to an increased rating for 
erectile dysfunction is not before the Board.

The RO also issued a July 2008 rating decision in which it 
increased the Veteran's rating for prostate cancer, 
postoperative, urinary incontinence (previously listed as 
post operative retropubic prostatectomy for prostate cancer).  
The decision increased the rating from 40 percent to 60 
percent effective June 10, 2008.  The increase did not date 
back to the date of the claim.  Instead, the effective date 
of the increase is the date of that the Veteran indicated a 
worsening of symptoms by way of a June 10, 2008 
correspondence.  The Veteran's July 2009 VA Form 9 and his 
August 2009 VA Form 646 indicate that the Veteran wanted a 
rating in excess of 60 percent.  However, at the Veteran's 
October 2009 Board hearing, he stated that he was satisfied 
with the 60 percent rating and that the only issue on appeal 
is the effective date of that 60 percent rating.  
Consequently, the issue of entitlement to an increased rating 
for prostate cancer residuals is not before the Board.    
 
At the October 2009 Board hearing, the Veteran's 
representative presented argument regarding entitlement to a 
temporary total rating in connection with July 2003 surgery.  
The Board notes that this surgery was prior to service 
connection for prostate disability.  This matter is referred 
to the RO for clarification and any necessary action.   


FINDING OF FACT

It was factually ascertainable that as of February 1, 2006, 
the Veteran's prostate cancer residuals were manifested by a 
voiding dysfunction requiring the wearing of absorbent 
materials which must be changed more than four times per day.  


CONCLUSION OF LAW

The criteria for a 60 percent rating for prostate cancer 
residuals effective from February 1, 2006, have been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated August 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board notes that the RO 
sent the Veteran a May 2008 correspondence that fully 
complied with Dingess.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran 
physical examinations in November 2004 and January 2008, 
obtained medical opinions as to the etiology and severity of 
disability, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claims file; and the 
appellant has not contended otherwise.  

Legal Criteria

The present appeal arises from the December 2004 rating 
decision which granted service connection for prostate cancer 
residuals and assigned a 40 percent rating.  Subsequent 
action by the RO increased the rating to 60 percent, 
effective from June 10, 2008.  The Veteran has testified that 
he is only appealing the RO's decision not to assign the 60 
percent rating prior to June 10, 2008.  In other words, the 
only question before the Board is whether a 60 percent rating 
was warranted prior to June 10, 2008. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's prostate cancer disability has been rated by 
the RO under the provisions of Diagnostic Codes 7529 and 38 
C.F.R. § 4.115b for voiding dysfunction.  Under such 
criteria, a 40 percent rating is warranted when the 
disability requires the wearing of absorbent materials which 
must be changed 2 to 4 times per day.  A 60 percent rating is 
warranted when the absorbent materials must be changed more 
than 4 times per day.  

Factual Background

In this case, the Veteran's claim for service connection for 
residuals of a July 2003 prostatectomy was received in July 
2004.  The Veteran underwent a VA examination in November 
2004.  He reported that he has had urinary bladder leakage 
since the surgery.  Although the leakage was diminishing, the 
Veteran reported that he still requires two to three pads per 
day.  He also reported having urgency two to three times per 
day; and nocturia one to two times per night.  Urinary 
frequency during the daytime was approximately 10 times per 
day.  Examination revealed no abnormality of the spleen or 
liver.  There were some inguinal nodes, which the examiner 
noted are commonly seen and not necessarily diagnostic.  

On the basis of the November 2004 examination report, the VA 
rated the Veteran's disability as 40 percent disabling based 
on the examination report which referred to the need for 2 to 
3 pads per day.  

The RO received a correspondence from the Veteran on June 10, 
2008.  In it, the Veteran stated that he has attempted to 
resume some normal activities and that he requires one to two 
more pads daily to compensate for increasing voiding 
dysfunction.  

The Veteran underwent a July 2008 examination in which the 
Veteran reported that he changes his absorbent material pads 
five to six times per day.    

The RO issued a July 2008 rating decision in which it 
increased the Veteran's rating to 60 percent effective June 
10, 2008 (the date that the Veteran claimed a worsening of 
symptoms).  

In October 2009, the Veteran submitted a September 2009 
correspondence from Dr. Pumphrey (who performed the 
prostatectomy), in which he stated that the Veteran underwent 
surgery in July 2003 and that "he has had minimal post 
operative incontinence until February 2006, at which point he 
developed worsening incontinence.  This requires at least 
four to five changes of pads per day to avoid social 
wetness."

Analysis

The basis for the Veteran's claim is that he was improperly 
rated in the RO's initial December 2004 rating decision that 
granted service connection.  At the Veteran's October 2005 
Board hearing, he testified that the November 2004 VA 
examination (upon which the 40 percent rating was based) was 
inadequate.  He stated that when he went into the 
examination, he had no idea what to expect.  The Veteran 
testified that the examiner asked the Veteran a series of 
questions, and when the examiner asked the Veteran how many 
absorbent material pads he used per day, the Veteran 
responded by saying "I don't know" and that he hadn't kept 
up the usage.  The Veteran stated that the examiner told the 
Veteran that "I don't know" is not an answer.  The Veteran 
further testified that the examiner then prompted the Veteran 
regarding the amount of pads used, and the Veteran eventually 
agreed to "two to three" per day.  The Veteran argues that 
the examination report is inadequate because he was prompted 
into answers that would yield a lower disability rating.  

The Board declines to find the above argument by the Veteran 
to be persuasive evidence that he was misled or that the 
examination was in adequate.  The applicable rating criteria 
revolve around the number of time the Veteran has to change 
absorbent material pads.  It was therefore necessary for the 
examiner to ask questions of this nature to the Veteran so 
that VA could properly assign a disability rating.  If the 
Veteran simply stated "I don't know", then the RO (and 
subsequently the Board) would not be able to assign any 
disability rating at all.  It was imperative for the examiner 
to find out how many times the Veteran needed to change pads.  
The Veteran was the only one in a position to know this 
information and he needed to provide an estimation.  The 
Board must assume that the Veteran was honest in responding 
to a medical care professional during the course of the 
examination.      

The RO subsequently increased the rating to 60 percent based 
on the July 2008 VA examination report which indicates that 
the Veteran at that time reported that he used 5 to 6 pads 
per day.  The Board again assumes the Veteran's honesty in 
reporting this fact to the examiner.  

The Board's reading of the recently received September 2009 
letter from Dr. Pumphrey is that the Veteran suffered a 
worsening of incontinence in February 2006 which resulted in 
the need for at least 4 to 5 changes of pads per day.  The 
Board assumes that this statement was based on information 
furnished to Dr. Pumphrey by the Veteran during the course of 
treatment.  

The record now includes persuasive evidence that a 60 percent 
rating was warranted from February 2006.  Dr. Pumphrey did 
not designate a particular day in February, but the Board 
will recognize the date as February 1, 2006, in the best 
interests of the Veteran.  It would be a waste of government 
resources to remand the case for the purpose of ascertaining 
the exact date in February that Dr. Pumphrey was referring 
to.  

In sum, the Board finds that a 60 percent rating is warranted 
from February 1, 2006.  To this extent, the Veteran's appeal 
is granted.  However, a 60 percent rating is not warranted 
prior to that time.  The Board finds the information from the 
Veteran recorded in the contemporaneous medical records to be 
more probative than the Veteran's subsequent attempt to 
obtain a higher rating by simply arguing that what he told 
the examiner was not accurate.  


ORDER

A 60 percent rating for the Veteran's prostate cancer 
residuals is warranted effective February 1, 2006.  To this 
extent, the appeal is granted.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


